DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 7-14, filed 5/9/2022, with respect to claims 1-4, 6-8 and 10 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 2/22/2022.
3.	Applicant's amendment filed on 5/9/2022 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1-4, 6-8 and 10 are allowed and have been re-numbered 1-8.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious an immersed heat dissipation device for power battery, comprising a plurality of battery heat dissipation modules, a plurality of battery units, a liquid refrigerant, a main inlet pipe, and a main outlet pipe extending side-by-side with respect to the main inlet pipe, wherein each battery heat dissipation module is a structure of sealed box that contains the liquid refrigerant, and the battery heat dissipation modules are arranged along two opposite sides of the side-by-side extending main inlet pipe and main outlet pipe, and are connected to each other; each of the battery heat dissipation modules is mounted therein with the battery unit, each of the battery units is immersed in the liquid refrigerant in the battery heat dissipation module, and the liquid refrigerant is branched by the main inlet pipe through a liquid inlet provided on each of the battery heat dissipation modules to enter the battery heat dissipation modules, the liquid inlets are branched out at intervals from the main inlet pipe in two opposite sideward directions that are perpendicular to a longitudinal direction of the main inlet pipe; the liquid refrigerant exchanges heat with the battery unit at the battery heat dissipation module; the liquid refrigerant after the heat exchange flows into the main outlet pipe through a liquid outlet provided on each of the battery heat dissipation modules, and flows out of the heat dissipation device for power battery, wherein the heat dissipation device for power battery further comprises a main communication cable and a main power cable, each of the battery heat dissipation modules has a communication interface connecting the main communication cable, and each of the battery heat dissipation modules has a power interface connecting the main power cable, wherein the main communication cable and the main power cable extend side-by-side with respect to the main inlet pipe and the main outlet pipe, and the liquid inlet, the liquid outlet, the communication interface, and the power interface are provided on one side of each of the battery heat dissipation modules facing the side-by-side extending main inlet pipe, main outlet pipe, main communication cable, and main power cable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723